DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
As per applicant amendments and arguments noted in the remarks of 08/09/2021, claims 1, 9 and 17 have been amended. Applicant argued, based on currently amended claims, that the combined references of Forbes, Suli and Graziano do not   teach or render obvious “… validating, by the processor, the smart contract associated with the electric vehicle, the validating including evaluating a history of the smart contract to ensure the smart contract has not been tampered with or altered by reviewing prior blocks of a block chain forming the decentralized consensus system …” this is found persuasive, and the previous rejections to claims 1, 9 and 17 have been withdrawn. Claims 2-8, 10-16 and 18-20 are dependent on claims 1, 9 and 17 respectively; hence the rejections to these claims have also been withdrawn.

Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 9 and 17 limitations: “ … a method for charging an electric vehicle … the electric vehicle is associated with a smart contract stored on a decentralized consensus system; validating, by the processor, the smart contract associated with the electric vehicle, the validating including evaluating a history of the smart contract to ensure the smart contract has not been tampered with or altered by reviewing prior blocks of a block chain forming the decentralized consensus system …” in combination with the remaining claim elements as set forth in Claims 1, 9, 17 and their depending claims 2-8; 10-16, and 18-20 respectively.
Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859